DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugino (US 2009/0261445 A1 – Sugino).
Regarding claim 1, infrared solid state imaging device comprising a first PN junction diode and a second PN junction diode connected in series (Fig. 7; [0032]-[0033]; [0036] – a first PN junction diode made of regions 408 and 406 and a second PN junction diode made of regions 407 and 405 are connected in series) that are provided to be thermally isolated from a substrate (Fig. 4C – thermally isolated from a substrate 300), the first PN junction diode and the second PN junction diode converting a temperature change caused by heat converted from emitted infrared rays into an electrical signal ([0049] – the diodes converts the change of temperature in accordance with a strength of the irradiated infrared ray to electric signal and output the signal), wherein the infrared solid state imaging device comprises: a first region having a first conductivity type (Fig. 7; [0032] – region 408 of N type); a second region having a second conductivity type which constitutes the first (Fig. 7; [0032] – region 406 of P type, is in contact with the first region at a first junction surface, i.e. the surface between 406 and 408, which has a first shortest length that is a shortest length from the first junction surface between 406 and 408 to a second junction surface, which is between regions 405 and 406); a third region having the first conductivity type which is in contact with the second region at the second junction surface, and which has a second shortest length that is a shortest length from the second junction surface to a third junction surface, the second shortest length being different from the first shortest length (Fig. 7; [0033] – region 405 of N type in contact with region 406 at a surface between the two regions 405 and 406, which has a second shortest length that is a shortest length from the second junction surface to a third junction surface, which is the surface between regions 405 and 407, the second shortest length being different from the first shortest length), a fourth region having the second conductivity type which constitutes the second PN junction diode together with the third region, and which is in contact with the third region at the third junction surface (Fig. 7; [0033] – region 407 of P type in contact with region 405 at a surface between the two regions 405 and 407); an element isolation region which establishes electrical isolation between the first region and the fourth region, between the first region and the third region, and between the second region and the fourth region (Fig. 5D – the concave region between regions 405 and 406); and a metal wire provided on the second region and the third region for electrically connecting ([0031]; Fig. 7 – element 412a), wherein at least one of the second region and the third region has a bent shape in plan view (Fig. 7 – the second region 406 and third region 405 are of bent shape when looked at from above).
Regarding claim 4, Sugino also discloses the first region, the second region, the third region, and the fourth region are placed such that the first PN junction diode and the second PN junction diode as a whole have a U shape in plan view (Fig. 7).
Regarding claim 5, Sugino also discloses the first region, the second region, the third region, and the fourth region are placed such that the first PN junction diode and the second PN junction diode as a whole have an L shape in plan view (Fig. 7).
Regarding claim 6, Sugino also discloses the second region and the third region are provided such that at least a portion of a line segment that connects an arbitrary point on the first junction surface and an arbitrary point on the third junction surface is within the element isolation region (Fig. 5D – a line from a point at the surface of region 405 to a point at the surface of region 406 is within the concave region).
Regarding claim 9, Sugino also discloses the first region has an impurity concentration higher than that of the second region, and is partially provided within the second region ([0032] – region 408 is of high doped region while region 406 is of low doped region, region 408 is partially provided within region 406 as further shown in Fig. 5C).
Regarding claim 10, Sugino also discloses the fourth region has an impurity concentration higher than that of the third region, and is partially provided within the third region ([0033] – region 407 is of high doped region while region 405 is of low doped region, region 407 is partially provided within region 405 as further shown in Fig. 5C).
Regarding claim 11, Sugino also discloses the infrared solid state imaging device has a region having a transition metal concentration higher than that of the second region or the third region, between the second region and the third region ([0031]; Fig. 7 – region 412a).
Allowable Subject Matter
Claims 3 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HUNG Q DANG/Primary Examiner, Art Unit 2484